Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 25, 2014

                                       No. 04-14-00764-CV

  Ronald GUTIERREZ, individually, R.G.& C. Automotive, Inc., and G&C Total Care, Inc.,
                                     Appellants

                                                 v.

                                    Joceline NOLLKAMPER,
                                             Appellee

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-13097
                          Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
       A filing fee of $195.00 was due from appellants Ronald Gutierrez Individually, R.G. &
C. Automotive, Inc., and G&C Total Care, Inc. when this appeal was filed but it was not paid.
See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051, 51.207(b)(1), 51.208
(West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE
SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the
court notified appellants of this deficiency in a letter dated October 31, 2014. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellants, not later than December 5, 2014 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that they are excused by statute or
the Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellants fail to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court